Citation Nr: 1121725	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to April 1969.

This matter originally came to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In August 2007, the Veteran was afforded a videoconference Board hearing at the North Little Rock RO.  A transcript of the testimony offered at this hearing has been associated with the record.

In a February 2008 decision, the Board, in pertinent part, denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran thereafter appealed the February 2008 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted a Joint Motion for Remand, vacated those parts of the February 2008 Board decision that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, and remanded the matters for readjudication consistent with the motion.  In May 2010, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during active service or result from disease or injury in service.

2.  Tinnitus did not have its onset during active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2010).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. § 3.303(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in April 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection for bilateral hearing loss and tinnitus is being denied, and hence no rating or effective date will be assigned with respect to the claimed conditions.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

The May 2006 VA examiner indicated that it was likely that the Veteran had undergone yearly OSHA-mandated testing of his hearing during his employment with the Pittsburgh and Lake Erie Railroad from 1969 to 1991.  The Board's May 2010 remand directed the RO to attempt to obtain such records.  The Board nonetheless finds that adjudication of this claim can go forward without these records because the claimant failed to provide VA with an authorization to request these records despite being asked to do so in May 2010.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that his bilateral hearing loss and tinnitus are due to acoustic trauma during service.  The record demonstrates that he was a heavy equipment mechanic and served in Vietnam with the United States Marine Corps.  Based on the nature of his wartime service, the Board finds that he was exposed to acoustic trauma in service.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's July 1965 enlistment physical examination does not contain any evidence of complaints, treatment, or diagnoses of hearing loss or tinnitus.  Pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, were recorded as follows:  right ear, 10 (25), 0 (10), -10 (0), -5 (5), and 5 (10); left ear, no report, 5 (15), 5 (15), 10 (20), and 10 (15).

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran's separation examination dated in April 1969 reveals hearing of 15/15 on whispered voice testing.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

The Veteran filed a claim for service connection in February 1970 that did not include any reference to hearing loss or tinnitus.

A February 2004 VA treatment record noted the Veteran denied tinnitus and change in auditory acuity.  An April 2005 VA neurology consultation report noted the Veteran had "noticed bilateral hearing loss lately."  

On a May 2006 VA audiologic examination the examiner reviewed the Veteran's claims file and service medical records and noted the normal pure tone tests conducted in service and absence of notations of tinnitus in the Veteran's service medical records.  The examiner noted that the Veteran served about 27 months in Vietnam as an engine equipment mechanic and worked with bulk fuel.  He further noted that the Veteran's VA medical records were silent with respect to hearing loss, ear disease and tinnitus.  The examiner noted a February 2004 physical examination that was negative for tinnitus and that the first diagnosis of hearing loss was made in April 2005 and recognized as then having a recent onset.  He also noted that the Veteran was last evaluated for hearing loss in March 2006 and that this was the extent of the information regarding hearing loss and tinnitus.  During examination, the Veteran reported noise exposure from weapons training, small arms fire, explosions and other sounds associated with combat in Vietnam.  The Veteran reported that following service he worked for the Pittsburgh and Lake Erie railroad as a laborer, machine operator and welder.  He reported that he also hunted with firearms for recreation.  The Veteran stated that he had first been told about having an inner ear problem from the railroad company.  The Veteran also claimed that he had experienced tinnitus since his discharge from service.

The examiner diagnosed bilateral moderately severe to profound hearing loss and tinnitus and addressed the etiology thereof in relation to service.  He noted that the medical evidence of record showed more than one medication that could possibly have tinnitus as a side effect and found that the Veteran's bilateral hearing loss and tinnitus could not be attributed to service without resorting to speculation.  In reaching this conclusion he noted that tinnitus and hearing loss were not well supported by the available record until April 2005, when it was noted that the Veteran's hearing loss had a recent onset.

In a statement received in July 2006, J.B.S., BC-HIS, indicated that the Veteran had been seen for a hearing evaluation in May 2006.  "Our findings show a moderate to moderately severe sensori-neural hearing loss with severe tinnitus.  Probable cause of this loss is due to noise exposure from military duty."

Pursuant to the recent Board remand, a VA examination was conducted in August 2010.  The examiner reviewed the claims folder in conjunction with the examination.  The Veteran reported that during his military service he was exposed to noise from heavy equipment, rifles, grenade launchers, machine guns, helicopters, generators, mortars, and other sounds associated with combat.  He reported occupational noise exposure with the Pittsburgh and Lake Erie Railroad from 1969 to 1991 as well as recreational exposure from hunting and lawn equipment.  He reported constant ringing in his ears during and since service.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
60
70
LEFT
50
40
55
60
90

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The examiner stated that the test reliability was acceptable for ratings purposes.  She could not resolve the issue of causal relationship of hearing loss to service without resort to mere speculation.  The examiner went on to note that the Veteran's hearing was noted as normal by voice and spoken voice measured at separation from service; however, those methods are qualitative and do not provide true threshold levels.  The examiner specifically noted that medical records dated from May 1966 through January 1969 were negative for complaints of hearing loss or tinnitus.  Similarly, a February 1970 claim for compensation was silent to complaints of hearing loss or tinnitus.  Hearing loss was not reported until 2005 and there is no mention of hearing loss or hearing difficulty prior to 2005.  The examiner commented on audiometric findings at enlistment and noted there were no more audiograms until 2006.  In the interim, the Veteran had a significant amount of occupational noise exposure while working on the railroad and a history of recreational noise exposure including non-military firearms.  The examiner addressed noise exposure in the railroad industry in general and protocols adopted for the industry.  She observed that the Veteran would likely have undergone audiometric testing as part of those protocols and those tests "could possibly" provide information about the relationship between hearing loss and his service or occupation.  The examiner concluded any opinion would be speculative without an audiogram since service, no complaint of hearing loss until 2005 and significant occupational noise exposure.  

With respect to tinnitus, the examiner stated that it was "less likely as not (less than 50/50 probability) caused by or a result of military."  She noted the lack of documented complaints of tinnitus in the record prior to 2005, including the February 2004 VA treatment record that noted no complaint of tinnitus.  

Based on the recent VA examination report, the Board finds that the Veteran has a bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385).  The issue remains whether service connection is warranted for bilateral hearing loss.  

The record does not contain any evidence of hearing loss complaints or findings until 2005.  Evidence in support of the claims includes statements by the Veteran to the effect that he incurred hearing loss in service and the fact that he was exposed to loud noises in service, and the letter by a private audiologist to the effect that the Veteran's hearing loss and tinnitus are the result of noise exposure in service.

The private audiologist's opinion is of limited probative value, as it does not include any discussion of the extensive post-service occupational and recreational noise exposure of the Veteran.

Evidence weighing against the claim includes the fact that the service treatment records are negative for diagnosis of hearing loss or tinnitus.  Moreover, the Veteran's hearing and ears were noted as normal on separation examination in 1969, which casts doubt on the credibility of the Veteran's reports of an in-service hearing loss and tinnitus.  Moreover, there is no medical evidence of bilateral hearing loss or tinnitus for many years after separation from service.  The first documented hearing loss was in 2005, more than 35 years after service, and the Veteran noted that he had notice hearing loss "lately."  The VA examiners did not causally link the current hearing loss or tinnitus to service or to events therein and have pointed out that the Veteran had extensive noise exposure in his post service work for 22 years as well as his recreational hunting.  

In its assessment of medical evidence, the Board can favor some medical evidence over other medical evidence so long as the Board adequately explains its reasons for doing so.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Although the August 2010 examiner stated that a nexus opinion would be speculative, the Board finds this examination report to be adequate.  When it comes to medical opinions that conclude that a nexus cannot be determined without resort to mere speculation, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Here, the examiner sufficiently explained why she could not offer an opinion without resorting to mere speculation.  Her explanation is logical and indicates to the Board that she had sufficient facts and data upon which to render the opinion.  The nature of those facts - the Veteran's noise exposure during service and occupational noise exposure after service - are not facts that need any additional development.  The Board specifically remanded the claim to give the Veteran the opportunity to submit information regarding post-service testing; however, the Veteran did not respond.  The record does not contain additional information favorable to the Veteran's claim.  This is not a bald statement by the examiner but rather one that she explained.  The facts of the case are not such as to lend themselves to additional medical research. 

The Board finds that the August 2010 VA examination report, which does not provide an opinion in support of the Veteran's contentions regarding his current hearing loss, is more probative than the private audiologist's letter, which does not reflect any review of the record or knowledge of the Veteran's postservice noise exposure history.  The August 2010 examination report also contains a well-reasoned opinion finding it less than likely that the Veteran's tinnitus was related to noise exposure in service.  The August 2010 VA examiners thoroughly reviewed the claims file, administered audiometric testing, and performed clinical evaluations.  The weight of the medical evidence does not link the Veteran's current bilateral hearing loss and tinnitus with service.  

The Veteran has asserted that he incurred bilateral hearing loss and tinnitus during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, 492 F.3d at 1372.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  

The Board finds that the evidence of the passage of so many post-service years before documentation of hearing loss, along with normal findings on the 1969 separation examination, the Veteran's own denial of tinnitus or changes in auditory acuity on the February 2004 treatment record, and his report of noticing hearing loss "lately" in April 2005, contradicts his assertions that he has had hearing loss and tinnitus since service.  Therefore, the statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.  See Buchanan, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  As to a causal relationship between service and his current hearing loss and tinnitus, the Veteran is not qualified to offer an opinion because the question of etiology of his hearing loss and tinnitus is not lay-observable and requires medical expertise. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


